DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 6, 8 – 19 and 24 – 27 are pending. Claim 7 is cancelled.  Claims 20 – 23 are allowed. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 6 and 8 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lassalle (U.S. Patent Publication No. 2010/0011892 A1).
Regarding Independent Claim 1, Lassalle teaches a toothed wheel (wheel, 1) for a gear motor of a window wiper, of a motor vehicle (Paragraph [0005]), the toothed wheel (1) comprising: a central member (central bore, 12) defining an axis of rotation A (Annotated Fig. 3) and two opposite substantially parallel faces (22, 23), a first of said faces (22 or 23) including an orifice (secondary bore, 13) having an axis B (Annotated Fig. 3) and intended to receive a pin (crankpin, 4)  of a linkage  of the gear motor (Paragraph [0038]) and on said first face (22, 23), abutment means (Annotated Fig. 3) in an axial direction or in a radial direction relative to axis A (Annotated Fig. 3) and guiding means (Annotated Fig. 3)that  abutment rib (Annotated Fig. 4) has a substantially circumferential orientation about the axis A (Annotated Figs. 3 and 4).  

    PNG
    media_image1.png
    608
    894
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    452
    726
    media_image2.png
    Greyscale

Regarding Claim 2, Lassalle teaches the toothed wheel (1) further comprising on said first face a cylindrical bush (Annotated Fig. 3) having an axis A (Annotated Fig. 3) surrounded by a toothed ring (gear teeth, 2; Fig. 3) and connected to the latter by ribs (20, 21; Figs. 3 and 4).  
Regarding Claim 3, Lassalle teaches the toothed wheel (1) wherein the abutment means (Annotated Fig. 3) comprise radial first abutment means (Annotated Fig. 4).  
Regarding Claim 4, Lassalle teaches the toothed wheel (1) wherein the first abutment means (Annotated Fig. 3) are formed by or situated on said bush (Annotated Fig. 4).  
Regarding Claim 5, Lassalle teaches the toothed wheel (1) wherein the abutment means (Annotated Fig. 3) comprise axial second abutment means (Annotated Fig. 4).  
Regarding Claim 6, Lassalle teaches the toothed wheel (1) wherein the second abutment means (Annotated Fig. 3) are formed by an abutment rib (18; Annotated Fig. 4).  
Regarding Claim 8, Lassalle teaches the toothed wheel (1) wherein the abutment means (23; Annotated Fig. 3) comprise circumferential third abutment means (22; Annotated Fig. 3). 
Regarding Claim 9, Lassalle teaches the toothed wheel (1) wherein the third abutment means (Annotated Fig. 4) are formed by the bottom of a cradle (Annotated Figs. 3 and 4) having a C or U shape (Annotated Figs. 3 and 4).  
Regarding Claim 10, Lassalle teaches the toothed wheel (1) wherein said cradle (Annotated Fig. 3) extends around said axis B (Annotated Fig. 3).  
Regarding Claim 11, Lassalle teaches the toothed wheel (1) wherein the guide means (Annotated Fig. 3) comprise an external cylindrical first surface (Annotated Fig. 3) extending around said axis A or a portion of such a surface (Annotated Fig. 3).  
Regarding Claim 12, Lassalle teaches the toothed wheel (1) wherein the first surface (Annotated Fig. 4) is formed by or situated on said bush (Annotated Fig. 3).
Regarding Claim 13, Lassalle teaches the toothed wheel (1) wherein the guide means (Annotated Fig. 3) comprise a plane second surface (Annotated Fig. 3) substantially perpendicular to said axis A (Annotated Fig. 3).  
Regarding Claim 14, Lassalle teaches the toothed wheel (1) wherein the second surface (Annotated Fig. 3) is formed by or situated on said abutment rib (20, 21; Annotated Fig. 3).
Regarding Claim 15, Lassalle teaches the toothed wheel (1) wherein the guide means (Annotated Fig. 3) comprise an internal cylindrical third surface (Annotated Fig. 4) extending around said axis A or a portion of such a surface (Annotated Fig. 3).  
Regarding Claim 16, Lassalle teaches the toothed wheel (1) wherein the third surface (Annotated Fig. 3) is formed by or situated on a guide rib (Annotated Fig. 3) having substantially circumferential orientation about the axis A (Annotated Fig. 3).  
Regarding Claim 17, Lassalle teaches the toothed wheel (1) wherein said central member (12) is or comprises a second orifice (Annotated Fig. 3). 
Regarding Claim 18, Lassalle teaches a window wiper gear motor for motor vehicles (Paragraph [0005]), comprising at least one toothed wheel (1; Fig. 3) according to claim l.
Regarding Claim 19, Lassalle teaches a system for wiping a window of a motor vehicle (Paragraph [0005]) comprising a window wiper gear motor according to claim 18 (Figs. 1 and 3).  
Regarding Claim 24, Lassalle teaches the toothed wheel (1) wherein the abutment rib (Annotated Fig. 4) has a curved upper edge surface (Annotated Fig. 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lassalle (U.S. Patent Publication No. 2010/0011892 A1).
Regarding Claim 25, Lassalle teaches the toothed wheel (1) wherein the second abutment means (Annotated Fig. 4) cooperate in axial abutment with a free end face of the pin. (Further, regarding the intended use/functional recitation of the toothed wheel, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed 
Regarding Claim 26, Lassalle teaches the toothed wheel (1) wherein a free end face of the pin cooperates by sliding along the curved upper edge surface of the abutment rib (Examiner notes that applicant has claimed a toothed wheel and the pin has not been positively claimed, therefore, regarding the intended use/functional recitation of the toothed wheel, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Exparte Masham, 2 USPQ2d 1647 (1987); the toothed wheel of Lassalle is capable of being used in an automatic assembly process as one would simply provide the toothed wheel of Lassalle in the assembly process).  
Regarding Claim 27, Lassalle teaches the toothed wheel (1) wherein a free end face of the pin comes into axial abutment on the curved edge surface of the abutment rib (Examiner notes that applicant has claimed a toothed wheel and the pin has not been positively claimed, therefore, regarding the intended use/functional recitation of the toothed wheel, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Exparte Masham, 2 USPQ2d 1647 (1987); the toothed wheel of Lassalle is capable of being used in an automatic assembly process as one would simply provide the toothed wheel of Lassalle in the assembly process).  
Allowable Subject Matter
Claims 20 – 23 are allowed.
4Response to Arguments  
Applicant's arguments filed on December 27, 2021 with respects to rejected claims 1 – 23 under 35 USC 102 have been fully considered and are not persuasive, therefore, the rejection is maintained.
Applicant argues that Lassalle does not disclose an abutment means comprising an abutment rib having a substantially circumferential orientation about the axis A.
Examiner respectfully disagrees as this is a limitation that examiner had rejected and Applicant has now incorporated into claim 1.  As detailed in figure below, LaSalle teaches said limitation.

    PNG
    media_image3.png
    470
    744
    media_image3.png
    Greyscale

Further, in an interview with Attorney, dated October 28th, Examiner advised Attorney to focus on the structural differences and noted said differences in Interview summary; however, these limitations have not been presented in RCE filed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/KATINA N. HENSON/Examiner, Art Unit 3723